EXHIBIT 10.1




TRXADE GROUP, Inc.

SUBSCRIPTION AGREEMENT




Restricted Common Stock at $1.50 per Share




1.

Subscription:




(a)

The undersigned (individually and/or collectively, the “Participant”) hereby
applies to purchase shares of restricted Common Stock (the “Shares” or the
“Common Stock”) of Trxade Group, Inc., a Delaware corporation (the “Company”),
in accordance with the terms and conditions of: (1) this Subscription Agreement
(the “Subscription”), which is attached as Exhibit B to the Company’s
Confidential Private Placement Memorandum, dated September 2, 2014 (the
“Memorandum”); (2) the Rights Agreement (the “Rights Agreement”), which attached
to the Memorandum as Exhibit C, and (3) the Warrant Agreement (“Warrant
Agreement”), attached hereto as Exhibit D.




(b)

Before this Subscription is considered, the Participant must complete, execute
and deliver to the Company the following:




(i)

This Subscription;  




(ii)

The Certificate of Accredited Investor Status, attached hereto as Exhibit A;




(iii)

The Rights Agreement, attached hereto as Exhibit C;




(iv)

The Warrant Agreement, attached hereto as Exhibit D, to purchase twenty-five
percent (25%) of the total number of shares purchased under 1(b)(v) below, and




(v)

The Participant’s check in the amount of $__________ in exchange for
______________ Shares purchased, or wire transfer sent according to the
Company’s instructions.




(c)

This Subscription is irrevocable by the Participant.




(d)

This Subscription is not transferable or assignable by the Participant.




(e)

This Subscription may be rejected in whole or in part by the Company in its sole
discretion prior to the Closing Date (as defined in Section 1(g) hereof),
regardless of whether Participant’s funds have theretofore been deposited by the
Company).  Participant’s execution and delivery of this Subscription will not
constitute an agreement between the undersigned and the Company until this
Agreement has been accepted and executed by the Company.  In the event this
Subscription is rejected by the Company, all funds and documents tendered by the
Participant shall be returned and the parties' obligations hereunder, shall
terminate.




(f)

The Company not engaged a placement agent for his Offering.  




(g)

This Offering, as defined in the Memorandum, is scheduled to close  no later
than September 30, 2014 at 5:00 P.M. Eastern Standard Time (the “Closing Date”),
provided, however, that the Company, at its sole election, may extend this
offering up to an additional ninety (90) days.  The target offering is for up to
2,000,000 shares of Common Stock, but this offering has no prescribed minimum
amount and the Company may accept lessor amounts from investors or have multiple
closings of this offering, or subsequent closings of the same offering past the
Closing Date.




(h)

As described above, and in the Warrant Agreement, attached hereto as Exhibit D,
Participant shall receive a Warrant to purchase shares of Common Stock of the
Company totaling twenty-five percent (25%) of the total Shares purchased by
Participant.  These shares shall have a five (5) year term and an exercise price
of one cent ($0.01), pursuant to the terms and conditions of the Warrant
Agreement.










___________

 

Subscription Agreement

Participant’s Initials

1

Trxade Group, Inc.








--------------------------------------------------------------------------------




2.

Representations by Participant.  In consideration of the Company’s acceptance of
the Subscription, Participant makes the following representations and warranties
to the Company and to its principals, jointly and severally, which warranties
and representations shall survive any acceptance of the Subscription by the
Company:




(a)

Prior to the time of purchase of any Shares, Participant received a copy of the
Memorandum and the Rights Agreement.  Participant has reviewed the Memorandum
and the Rights Agreement, and Participant has had the opportunity to ask
questions and receive any additional information from persons acting on behalf
of the Company to verify Participant’s understanding of the terms thereof and of
the Company’s business and status thereof.  Participants also acknowledges that
Participant has made the decision to invest in the Shares solely on the basis of
the Memorandum and publicly available information about the Company in the
Company’s filings with the Securities and Exchange Commission (the “Public
Information”), and the such Public Information and Memorandum currently contain
only limited financial data about the Company.  Participant acknowledges that no
officer, director, broker-dealer, placement agent, finder or other person
affiliated with the Company has given Participant any information or made any
representations, oral or written, other than as provided in the Memorandum,
Public Information and the Rights Agreement, on which Participant has relied
upon in deciding to invest in the Shares, including without limitation, any
information with respect to future acquisitions, mergers, financial projections
or anticipated operations of the Company or the economic returns which may
accrue as a result of the purchase of the Shares.




(b)

Participant acknowledges that Participant has not seen, received, been presented
with, or been solicited by any leaflet, public promotional meeting, newspaper or
magazine article or advertisement, radio or television advertisement, or any
other form of advertising or general solicitation with respect to the Shares.




(c)

The Shares are being purchased for Participant’s own account for long-term
investment and not with a view to immediately re-sell the Shares.  No other
person or entity will have any direct or indirect beneficial interest in, or
right to, the Shares.




(d)

Participant acknowledges that the Shares have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or qualified under
the California Securities Law, or any other applicable blue sky laws, in
reliance, in part, on Participant’s representations, warranties and agreements
made herein.  




(e)

Other than the rights specifically set forth in this Subscription and the Rights
Agreement, Participant represents, warrants and agrees that the Company and the
officers of the Company (the “Company’s Officers”) are under no obligation to
register or qualify the Shares under the Securities Act or under any state
securities law, or to assist the undersigned in complying with any exemption
from registration and qualification.




(f)

Participant represents that Participant meets the criteria for participation
because: (i) Participant has a preexisting personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Shares and of protecting its own interests.




(g)

Participant represents that Participant is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act and Participant has
executed the Certificate of Accredited Investor Status, attached hereto as
Exhibit A.




(h)

Participant understands that the Shares are illiquid, and until registered with
the Securities Exchange Commission, or an exemption from registration becomes
available, cannot be readily sold as there will not be a public market for them,
and that Participant may not be able to sell or dispose of the Shares, or to
utilize the Shares as collateral for a loan.  Participant must not purchase the
Shares unless Participant has liquid assets sufficient to assure Participant
that such purchase will cause it no undue financial difficulties, and that
Participant can still provide for current and possible personal contingencies,
and that the commitment herein for the Shares, combined with other investments
of Participant, is reasonable in relation to its net worth.




(i)

Participant understands that the right to transfer the Shares will be restricted
unless the transfer is not in violation of the Securities Act, the California
Securities Law, and any other applicable state securities laws (including
investment suitability standards), that the Company will not consent to a
transfer of the Shares unless the transferee represents that such transferee
meets the financial suitability standards required of an initial participant,
and that the Company has the right, in its absolute discretion, to refuse to
consent to such transfer.










___________

 

Subscription Agreement

Participant’s Initials

2

Trxade Group, Inc.








--------------------------------------------------------------------------------




(j)

Further, Participant is aware that the Company was previously a shell company,
and therefore the exemption offered pursuant to Rule 144 is not currently
available.  Notwithstanding the foregoing, however, Participant is aware that
because the Company has filed current "Form 10 information" with the Securities
and Exchange Commission reflecting its status as an entity that is no longer a
shell company, if (i) the Company remains subject to the reporting requirements
of section 13 or 15(d) of the Exchange Act; and (ii) if the Company has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months; then the Shares
issued in connection with this Offering may be sold subject to Rule 144 (and
applicable holding periods) and other applicable securities laws after one year
has elapsed from the date that the Company file D "Form 10 information" with the
Securities and Exchange Commission.




(k)

Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Shares, and have done so, to the extent
Participant considers necessary.




(l)

Participant acknowledges that the tax consequences of investing in the Company
will depend on particular circumstances, and neither the Company, the Company’s
officers, any other investors, nor the partners, shareholders, members,
managers, agents, officers, directors, employees, affiliates or consultants of
any of them, will be responsible or liable for the tax consequences to
Participant of an investment in the Company.  Participant will look solely to
and rely upon its own advisers with respect to the tax consequences of this
investment.




(m)

All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status, is truthful, accurate, correct, and complete as of the date set forth
herein.




(n)

Each certificate or instrument representing securities issuable pursuant to this
Agreement will be endorsed with the following legend:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS SATISFACTORY TO THE COMPANY, STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.




3.

Representations and Warranties by the Company.  The Company represents and
warrants that:




(a)

Due Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the business,
operations or financial condition of the Company.




(b)

Outstanding Stock.  All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.




(c)

Authority; Enforceability.  This Subscription and the Rights Agreement delivered
together with this Subscription or in connection herewith have been duly
authorized, executed, and delivered by the Company and are valid and binding
agreements, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Subscription and the Rights Agreement and
to perform its obligations hereunder and under all other agreements entered into
by the Company relating hereto.










___________

 

Subscription Agreement

Participant’s Initials

3

Trxade Group, Inc.








--------------------------------------------------------------------------------




(d)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the Shares.




4.

Agreement to Indemnify Company.  Participant hereby agrees to indemnify and hold
harmless the Company, its principals, the Company’s officers, directors
attorneys, and agents, from any and all damages, costs and expenses (including
actual attorneys’ fees) which they may incur: (i) by reason of Participant’s
failure to fulfill any of the terms and conditions of this Subscription; (ii) by
reason of Participant’s breach of any of representations, warranties or
agreements contained herein (including the Certificate of Accredited Investor
Status); or (iii) with respect to any and all claims made by or involving any
person, other than Participant personally, claiming any interest, right, title,
power, or authority in respect to the Shares.  Participant further agrees and
acknowledges that these indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of any portion of the Shares.




5.

Subscription Binding on Heirs, etc.  This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant.  If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.




6.

Execution Authorized.  If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Shares and the
signature of the person is binding upon such entity.




7.

Adoption of Terms and Provisions.  The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.




8.

Governing Law and Arbitration.  Any action to enforce or interpret this
Subscription, or to resolve disputes over this Agreement between the Company and
the Participant, will be settled by arbitration in accordance with the rules of
the American Arbitration Association. Arbitration will be the exclusive dispute
resolution process, and arbitration will be a held in Tampa, Florida.  Any Party
may commence arbitration by sending a written demand for arbitration to the
other Parties. The demand will set forth the nature of the matter to be resolved
by arbitration. The Company will select the place of arbitration. The
substantive law of the state of Florida will be applied by the arbitrator to the
resolution of the dispute. The Parties will share equally all initial costs of
arbitration. The prevailing Party will be entitled to reimbursement of attorney
fees, costs, and expenses incurred in connection with the arbitration. All
decisions of the arbitrator will be final, binding, and conclusive on all
Parties. Judgment may be entered on any such decision in accordance with
applicable law in any court having jurisdiction of it. The arbitrator (if
permitted under applicable law) or the court may issue a writ of execution to
enforce the arbitrator’s decision.  TO THE EXTENT EACH MAY LEGALLY DO SO, EACH
PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS SUBSCRIPTION, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL
TO, THE DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.




9.

Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Exhibit C, included herewith.)




Name (please print):

 

 

If entity named above,

By:

 

 

 

 

 

Its:

 

 

Social Security or Taxpayer I.D. Number:

 










___________

 

Subscription Agreement

Participant’s Initials

4

Trxade Group, Inc.





--------------------------------------------------------------------------------




Business Address (including zip code):

 

 

 

 

Business Phone:

 

 

Residence Address (including zip code):

 

 

 

 

Email Address:

 

 

Residence Phone:

 




All communications to be sent to:




_____ Business or _____ Residence Address _____ Email




Please indicate below the form in which you will hold title to your interest in
the Shares. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU. Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the inves­tor's domicile and his or her particular personal circumstances.




_______ INDIVIDUAL OWNERSHIP (one signature required)




_______ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)




_______ COMMUNITY PROPERTY (one signature required if interest held in one name,
i.e., managing spouse; two signatures required if interest held in both names)




_______ TENANTS IN COMMON (both or all parties must sign)




_______ GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)




_______ LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)




_______ LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)




_______ CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)




_______ TRUST (fill out all documents in the name of the TRUST, by the Trustee,
and include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized.  The date of the
trust must appear on the Notarial where indicated.)










___________

 

Subscription Agreement

Participant’s Initials

5

Trxade Group, Inc.








--------------------------------------------------------------------------------

Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Shares of the Company, this _______ day of _____, 2014.







 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 







The Company has accepted this subscription this _____ day of
_________________________







 

 “COMPANY”

 

 

 

 

 

TRXADE GROUP, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for notice:

 

 

 

 

 

Trxade Group, Inc.,

 

 

17537 Darby Lane

 

 

Lutz, FL 33548

 

 

Attn: Suren Ajjarapu, President.  

 










___________

 

Subscription Agreement

Participant’s Initials

6

Trxade Group, Inc.








--------------------------------------------------------------------------------




Exhibit A




CERTIFICATE OF ACCREDITED INVESTOR STATUS

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:

_______ a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

_______ a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

_______ an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

_______ a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000 (excluding
the value of Participant’s primary residence);

_______ a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with the undersigned’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

_______ a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;

_______ an entity in which all of the equity holders are “accredited investors”
by virtue of their meeting one or more of the above standards; or

_______ an individual who is a director or executive officer of Trxade Group,
Inc.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________________, 2014.







 

 

 

 

Name of Participant

 

 

 

 










___________

 

Subscription Agreement

Participant’s Initials

7

Trxade Group, Inc.






